684 F.Supp. 246 (1987)
Thomas Jason SCHOLL, etc., et al., Plaintiffs,
v.
LEDERLE LABORATORIES DIVISION, etc., et al., Defendants.
No. CIV 85-409 TUC-RMB.
United States District Court, D. Arizona.
November 10, 1987.

ORDER
Janice A. Wezelman, Miller & Pitt, Tucson, Ariz., Andrew W. Dodd, Denver & Dodd, Torrance, Cal., for plaintiffs.
D. B. Udall, Chandler, Tullar, Udall & Redhair, Tucson, Ariz., Odette L. Ashley, Haight, Dickson, Brown & Bonesteel, Santa Monica, Cal., for Lederle Laboratories.
John Reiner, Herzfeld & Rubin, Los Angeles, Cal., Darwin J. Nelson, Kimble, Gothreau, Nelson & Cannon, Tucson, Ariz., for Connaught Laboratories.
BILBY, Chief Judge.
The Court, having read all the cases submitted by counsel, finds the reasoning most persuasive in Patten v. Lederle Laboratories, 655 F.Supp. 745 (D.Utah, 1987).
Neither the statute, congressional intent, or logic mandate a holding that the federal government has preempted state tort law in this area.
IT IS ORDERED that the Defendants' Motions For Partial Summary Judgment are DENIED.